Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
PATH TO ALLOWANCE
Examiner respectfully suggests Applicant telephone Examiner Adams (571-270-3688) prior to filing a response to the instant office action to discuss minor claim amendments / clarifications to place this application in a Condition for Allowance.  Possible considerations for allowance would be to incorporate part or some of the subject matter deemed allowable.  
CLAIM INTERPRETATION

35 U.S.C. § 112(f)  

MPEP 2181(I) discloses that a claim limitation will be presumed to invoke 35 U.S.C.  112(f) if it meets the following 3-prong analysis:
the claim limitation uses the phrase “means” or “step” or a term used as a substitute for “means” that is a generic placeholder;
the phrase “means” or “step” or the substitute term is modified by functional language, typically linked by the transition word “for” or another linking word; and
the phrase “means” or “step” or the substitute term is not modified by sufficient structure or material for performing the claimed function.

Claims 9-20 disclose limitations which are presumed to invoke 35 U.S.C.  112(f) as said limitations meet said 3-prong analysis.

Regarding Claims 9-20, a communications module configured to receive is considered to read on Fig. 4 module 401; a video capture module configured to receive is considered to read on Fig. 4 module 407; a computer vision module configured to digitally process video footage is considered to read on Fig. 4 module 408; a detection module configured to detect is considered to read on Fig. 2 module 202; a tracking module configured to associate is considered to read on Fig 4 module 408.; a sensor module configured to digitally process is considered to read on Fig 4 module 403; a pattern matcher module configured to evaluate is considered to read on Fig. 4 module 422;  an overlay module configured to augment is considered to read on Fig. 4 module 405;. a description module configured to evaluate is considered to read on Fig. 4 module 409; a homography estimation module configured to estimate is considered to read on Fig.2 module 204.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-17 are rejected under the judicially created doctrine of nonstatutory double patenting as being unpatentable over co-pending claims 1-8, 10-11, 13-19 of US Patent Application No: 17/388,510 (hereinafter ‘510).  Claims 1-8, 9-10, 11-17 of the instant application are rejected in view of Claims 1-8, 10-11, 13-19, respectively, of ‘510.  This is a provisional double patenting rejection because the conflicting claims have not yet been issued to patent.  Although the conflicting claims are not worded identically, they are not patentably distinct from each other because they claim the same invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. The specification shall conclude with one or more claims particularly pointingout and distinctly claiming the subject matter which the inventor or a joint inventor regards as theinvention.

Claims 6, 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 6, 19 recite ‘and so on’ whereby it is unclear what is the definition or equivalent of ‘so on’.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over FENYVESI et al. (Pub. No: US 2019-0318651) in view of JOO et al. (Pub. No.: US 2019-0022487) in view of HOFFBERG et al. (Pub. No.: US 2007-0061735).

As per Claim 1 FENYVESI discloses A computer-implemented method, comprising (Figs. 1-11 [Abstract]): 
a data acquisition step and event sensing step (Figs. 1-11 [Abstract] sense and acquire the event related data – player positions [0032-0033] sense event patterns [0073] acquire data for the ML algorithms [0081-0084]); wherein: a. the data acquisition step comprises the acquisition, by one or more of: video (Figs. 1-11 [0033] [0073]), position-measuring sensors (one of), or digital transfer (one of), 
a set of sporting event data including the positions of individuals during a time span thereof (Figs. 1-11 [Abstract] player positions [0032-0033] [0073] time series for positional data as the set of data for players [0091-0093] ball motion data [0103] [0149] [0154-0156]); b. the event sensing step comprises a description step and an event detection step, wherein i. the description step comprises (Figs. 1-11 description event type motion type [0073] [0083-0084] [0093, 0098] [0103] [0149] detect event and determine the descriptive type [0154-0157]); ii. the event detection step comprises matching with patterns representing event types (Figs. 1-11 [0036] [0078-0079] [0089] [0128-0130]), 
 FENYVESI does not disclose but JOO discloses evaluation of a model graph (Figs. 5-7 motion model graph [Abstract] [0010-0012] [0064-0065] [0118]), linked by input-output dependency relationships, with at least one model taking as input at least part of the sporting event data (Figs. 1-3, 5-7 motion model input and output of the traveling item for the motion model – sporting item [0086-0090] [0118] [0121-0124]), and storage by digital means of the model outputs, which together provide a high-level description of the gameplay,  the gameplay description (Figs. 1-3, 5-7 data storage 320 - gameplay description as the motion model event item type description [Abstract] [0014] [0037-0040] [0086-0090] [0118] [0121-0124])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include evaluation of a model graph, linked by input-output dependency relationships, with at least one model taking as input at least part of the sporting event data, and storage by digital means of the model outputs, which together provide a high-level description of the gameplay, the gameplay description taught by JOO into the system of FENYVESI because of the benefit taught by JOO to disclose sports related data processing with extended and improved modeling techniques for sporting event related data whereby FENYVESI is directed towards detecting and analyzing sporting related events and would benefit from the expansion of analysis and processing advancements that are related to the system of sport event data analysis.
FENYVESI and JOO do not disclose but HOFFBERG disclose comprising a collection of models (Figs. 1-7, 11-12, 22-23 templates and models [0438, 0442]); patterns representing event types from a pattern library (Figs. 1-7, 11-12, 27-29 pattern templates database libraries [0423-0424] [0584, 0601]); outputting an event record whenever a match is found (Figs. 1-7, 11-12, 22-23, 27-29 templates and models [0163-0165] [0438, 0442] output display and storing upon a match of event record data as features and pattern related data [0579, 0582] [0591, 0596])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include comprising a collection of models; patterns representing event types from a pattern library; outputting an event record whenever a match is found taught by HOFFBERG into the system of FENYVESI and JOO because of the benefit taught by HOFFBERG to disclose event pattern recognition and analysis as well as event pattern libraries as advancements in event pattern data processing whereby FENYVESI and JOO would benefit from the event pattern advancements as both look to event data processing and automated analysis for event related data and would benefit from pattern analysis that could expand upon the system predictability and output achievements.

Allowable Subject Matter
REASONS FOR ALLOWANCE
As per Claim 9, the following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (FENYVESI, US Pub. No.: 2019-0348651; JOO, US Pub. No.: 2019-0022487; HOFFBERG, Pub. No.: US 2007-0061735; SHIRISH, US Pub. No.: 2011-0302003) does not teach nor suggest in detail the limitations: 
“A computing system, comprising: a data acquisition module and a sensor module; wherein: a. the data acquisition module comprises a video capture module and computer vision tracking system, i. the video capture module is configured to receive or capture video footage from a sporting event, and ii. the computer vision module is configured to digitally process the video footage to produce trajectories of players in the video and a homography mapping between video coordinates and area-of-play coordinates, and comprises a detection module, a tracking module, and a homography estimation module, 1. the detection module is configured to detect players in each frame of the video, and 2. the tracking module is configured to associate detected players from one frame to the next, and 3. the homography estimation module is configured to estimate a mapping of video coordinates to area-of-play coordinates; b. the sensor module is configured to digitally process data from the data acquisition module and output event records, and comprises a description module and an event detector module, i. the description module is configured to evaluate a collection of computer-implemented models, with each model taking as input at least one of the positional data determined by the data acquisition module, and the output of one or more other models from the collection, ii. the event detector comprises a pattern library and a pattern matcher module, 1. the pattern library contains pattern definitions, each containing a. one rule defining the conditions, in terms of inequality relationships defined over outputs from the model graph, during which the pattern should be considered matched, and b. zero or more additional rules, each mapped from a player role, in terms of outputs from the model graph, determining when a player is considered as fulfilling that rule, and c. a mapping of player roles to glyph specifications, where glyphs are visual elements, and 2. the pattern matcher module is configured to evaluate rules from the pattern library in the form of inequalities over the model outputs, and iii. the event detector is configured to produce event records that include start and end times of the matched event determined by the first to the last frame at which the event's pattern in the pattern library was matched, and one or more player role assignments, determined by applying the rule associated with each player role as specified by the entry in the pattern library” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record FENYVESI does not teach or suggest in detail homography mapping, homography estimation, estimating a mapping of video coordinates to area-of-play coordinates, a pattern library, a pattern matcher, or rules defining conditions in terms of inequality relationships defined over outputs from a model graph, during which the pattern should be considered matched.  The prior art is silent as to zero or more additional rules each mapped from a player role in terms of outputs from the model graph, or determining when a player is considered as fulfilling that rule.  The prior art does not teach mapping of player roles to glyph specifications or visual elements, does not teach evaluating rules from the pattern library in the form of inequalities over the model outputs, or produce event records that include start and end times of the matched event determined by the first to the last frame at which the event's pattern in the pattern library was matched.  Finally, the prior art is silent as to applying the rule associated with each player role as specified by the entry in the pattern library as presented by the Applicant.  
FENYVESI only teaches a computing system that includes a sensor, acquiring video data via capture from a sporting event, computer vision tracking, and digitally processing video footage to produce trajectories of players in the video, video coordinates and area-of-play coordinates.  The prior art also teaches player detection and tracking, by detecting players in each frame of the video. The prior art also discloses output of event records and input at least one of the positional data.
Whereas, as stated above, Applicant’s claimed invention recites a computing system with a sensor module, data acquisition module for video capture module and computer vision tracking system.  The claims further recite a homography mapping between video coordinates and area-of-play coordinates, and comprises a detection module, a tracking module, and a homography estimation module,  The invention further claims homography estimation for mapping of video coordinates to area-of-play coordinates, a description module and an event detector module, the description module is configured to evaluate a collection of computer-implemented models, with each model taking as input at least one of the positional data determined by the data acquisition module, and the output of one or more other models from the collection.  Finally, the claimed invention includes a pattern library and a pattern matcher module with pattern definitions with one rule defining the conditions in terms of inequality relationships defined over outputs from the model graph, during which the pattern should be considered matched, and claiming zero or more additional rules, each mapped from a player role, in terms of outputs from the model graph, determining when a player is considered as fulfilling that rule, mapping of player roles to glyph specifications, where glyphs are visual elements, evaluating rules from the pattern library in the form of inequalities over the model outputs, produce event records that include start and end times of the matched event determined by the first to the last frame at which the event's pattern in the pattern library was matched, and one or more player role assignments, determined by applying the rule associated with each player role as specified by the entry in the pattern library.
 So as indicated by the above statements, Applicant’s claimed invention is allowed in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

As per Claim 11, the following is an Examiner’s statement of reasons for allowance, but for any double patenting rejections contained herein: the closest prior art obtained from an Examiner’s search (FENYVESI, US Pub. No.: 2019-0348651; JOO, US Pub. No.: 2019-0022487; HOFFBERG, Pub. No.: US 2007-0061735; SHIRISH, US Pub. No.: 2011-0302003) does not teach nor suggest in detail the limitations: 
“A computing system, comprising: at least one processor, and at least one memory; the at least one memory comprising: a collection of models associated with a sporting event, a pattern library with pattern definitions associated with the sporting event, and instructions which, when executed by the at least one processor, cause the computing system to at least perform the following: digitally process video footage from the sporting event such that the digital processing: registers coordinates of the video footage and estimates coordinates of an area-of-play of the sporting event as appearing in the video footage, and thereby provides a homography mapping between both coordinates; and detects players in each frame of the video footage, associates the detected players between adjacent frames, and uses both the associated detection of the players and the homography mapping to output a dataset with at least one of positional data of the players and trajectories of the players; digitally process the collection of models such that the digital processing: constructs a vector model graph with the models in the collection; inputs at least part of the dataset into the vector model graph for evaluation thereof; constructs, based on the evaluated vector model graph, a subset of spatial models into a graph for each group of N frames of the video footage, with the video footage at least comprising N frames; and inputs at least part of the dataset into the graph of the subset of spatial models for evaluation thereof, thereby providing spatial model evaluation outputs; digitally process the pattern definitions such that the digital processing: compares each pattern definition with each spatial model evaluation output; and outputs an event record for each spatial model evaluation output that fulfills the pattern definition, the event record including data at least indicative of an event of the pattern definition, and start and end times that the pattern definition is fulfilled according to respective start and end frames of the video footage; wherein each pattern definition of the pattern library includes data at least indicative of a rule defining conditions in terms of inequality relationships defined over outputs from a model graph” 
           as well as the combination of all the limitations within the independent claims and the enabling portions of the specification.  
The closest prior art of record FENYVESI does not teach or suggest in detail homography mapping, homography estimation, estimating a mapping of video coordinates to area-of-play coordinates, a pattern library, a pattern matcher, or rules defining conditions in terms of inequality relationships defined over outputs from a model graph, during which the pattern should be considered matched.  The prior art is silent as to vector model graphs, spatial models into a graph for each group of N frames of the video footage, or comparing pattern definitions with spatial model evaluation outputs.  The prior art does not teach mapping of player roles to glyph specifications or visual elements, does not teach evaluating rules from the pattern library in the form of inequalities over the model outputs, or produce event records that include start and end times of the matched event determined by the first to the last frame at which the event's pattern in the pattern library was matched.  Finally, the prior art is silent as to applying the rule associated with each player role as specified by the entry in the pattern library as presented by the Applicant.    
FENYVESI only teaches a computing system that includes a sensor, acquiring video data via capture from a sporting event, computer vision tracking, and digitally processing video footage to produce trajectories of players in the video, video coordinates and area-of-play coordinates.  The prior art also teaches player detection and tracking, by detecting players in each frame of the video.  The prior art also discloses output of event records and input at least one of the positional data.
Whereas, as stated above, Applicant’s claimed invention recites a homography mapping between both coordinates, associates the detected players between adjacent frames, constructs a vector model graph with the models in the collection, and vector model graphs for evaluation.  The invention also claims evaluating vector model graphs, a subset of spatial models into a graph for each group of N frames of the video footage, with the video footage at least comprising N frames.  The claims further recite datasets into the graph of the subset of spatial models for evaluation thereof, thereby providing spatial model evaluation outputs, comparing each pattern definition with each spatial model evaluation output, and outputting an event record for each spatial model evaluation output that fulfills the pattern definition.  Finally, the claims recite an event record including data at least indicative of an event of the pattern definition, and start and end times that the pattern definition is fulfilled according to respective start and end frames of the video footage wherein each pattern definition of the pattern library includes data at least indicative of a rule defining conditions in terms of inequality relationships defined over outputs from a model graph.
 So as indicated by the above statements, Applicant’s claimed invention is allowed in light of the claim limitations as well as the enabling portions of the specification. 
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 9-20 are allowed, but for any double patenting rejections contained herein, and but for any rejections under 35 U.S.C. section 112(b).

Claims 2-8 is/are objected to as being dependent upon the rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and but for any double patenting rejections contained herein.

Claims 2-8 is/are allowed, but for any double patenting rejections contained herein.  The following is an examiner’s statement of reasons for allowance:


As per Claim 2 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 1, wherein the event detection step further comprises: a. for every timestep in a sample of the sporting event data, i. and for every event in a predetermined library containing pattern definitions, the model outputs at that timestep are compared to the criteria in the pattern definition using pattern matching criteria comprising one or more inequality relationships (e.g. greater than, less than) defined with reference to model outputs, and in case a match is found, an event record is created including the timestep at which it matches, as the start time of the event, and any matches that have been found in previous timesteps are re-evaluated, and upon reaching the first timestep when the match conditions do not hold true, the previous timestep is added to the event record as the ending time of the event" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 3 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 1, further comprising, prior to the data acquisition step: a. the acquisition by receiving or capture of video of the sporting event, of high-definition resolution (720p) or higher, capturing a subset or the entirety of an area of play, and b. a series of computer vision processing steps including i. detection of players in some or all frames of the video; ii. tracking the detected people across frames; iii. estimating the homography relationship between the coordinate system of the video and that of the area of play; iv. applying homography transformation, using matrix multiplication, at each frame with detected players, to transform the detections in video coordinates into area-of-play coordinates, thereby providing the positions of the individuals and trajectories of the players in the area of play" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 4 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 3, further comprising: as an initial step of video capture of the sporting event with one or more cameras, together capturing a subset or the entirety of the area of play" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 5 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 1, wherein: a. the collection of models is represented as a directed acyclic graph, i. with each model being a node in the graph, and ii. each edge in the graph representing a dependency relationship pointing from one model to another model whose output is required as an input to the first model, and b. the models are evaluated in an order respecting their dependency relationships" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 6 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 5, wherein the order of evaluation of the models is determined by: a. traversing the directed acyclic graph of models in depth-first order, b. reversing the resulting order such that the model traversed last is evaluated first, the model traversed first is evaluated last, and so on" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.


As per Claim 7 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 5, wherein: a. the models are classified in two categories: i. vector models configured to evaluate all timesteps of a sample of the sporting event simultaneously, and ii. spatial models that are executed timestep-by-timestep; b. wherein the method further comprises the evaluation of a directed acyclic graph of the subset of the models that are vector models; c. following which, at each timestep during the timestep-by-timestep evaluation of the pattern definitions: i. a subset of spatial events is collected, by the following means: for each pattern definition, an additional comparison included in the definition determines whether the event is potentially active or not during the current timestep, and in case the event is potentially active, one or more spatial models defined in the pattern definition is added to the collection for the current timestep, and then ii. a directed acyclic graph of models is constructed including all the spatial models collected in the previous step and all their dependencies, iii. the spatial models in said graph are evaluated in an order respecting their dependency relationships, and then iv. the output of the spatial models at each timestep together with the vector model outputs are used for the subsequent event matching steps" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.

As per Claim 8 the prior art of record either alone or in reasonable combination fails to teach or suggest “The computer-implemented method of claim 3, further comprising: a. the pattern library includes, for each event: i. rules for assigning roles to players during the event, using the same criteria for matching events (e.g., inequalities defined over model output values, in this case referring to models with different outputs per player), and when an event is matched, these rules are checked and thereby player roles assignments are included in the resulting event record, and ii. a mapping of player roles to glyph specifications, wherein glyphs are visual elements; b. overlay generation steps are performed subsequent to the event matching step, comprising: i. for each timestep from the start to the end time of the event: a fully transparent image is created, and for each player role identified in the event record, a. the position of the player in that frame is retrieved from the positional data, and b. the glyph associated with each players' role is drawn over the transparent image, and the inverse of the homography transformation is applied over the resulting partially transparent image, using matrix multiplication, transforming it from area-of-play coordinates to video coordinates, and the resulting partially transparent image is overlaid with the frame from the original video; ii. all the frames are joined into a video" These limitations in combination with the other limitations of the independent claim are thus deemed allowable.



For Claims 2-3, 5-8 the closest prior art of record FENYVESI (Pub. No: US 2019-0348651), alone or in a reasonable combination with additional prior art, does not teach the limitations of said claims.  FENYVESI only teaches a computing system that includes a sensor, acquiring video data via capture from a sporting event, computer vision tracking, and digitally processing video footage to produce trajectories of players in the video, video coordinates and area-of-play coordinates.  The prior art also teaches player detection and tracking, by detecting players in each frame of the video.  The prior art also discloses output of event records and input at least one of the positional data.

For Claim 4, the limitations are disclosed in FENYVESI (Pub. No: US 2019-0348651) and would be rejected but for the dependency on allowable Claim 3.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EILEEN M ADAMS whose telephone number is ((571)270-36883688.  The examiner can normally be reached on Mon-Thurs from 7:30-5:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, William Vaughn can be reached on (571) 272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4688.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service. Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EILEEN M ADAMS/Primary Examiner, Art Unit 2481